Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 08/06/2020 has a total of 16 claims pending in the application; there are 4 independent claims and 12 dependent claims, all of which are ready for examination by the examiner.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-18 of copending Application No. [16/683,302].  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant 
The dependent claims of the instant application contain similar limitations of the dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-9, 11-13, 15-16 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Kiykioglu et al. Publication No (US 2017/0149666 A1) .

Regarding claim 1, Kiykioglu teaches a network adapter, comprising: 
a receive (Rx) pipeline (ingress data connectors 110a FIG.1), configured to receive packets sent over a network by a peer network adapter, and to 5process the received packets (the ingress data connectors 110 are configured to receive data traffic (e.g., TCP packets) from a network or a client computing device [0043] 160-FIG.2); 
a transmit (Tx) pipeline (egress data connectors 120a FIG.1), configured to transmit packets to the peer network adapter over the network (The egress data connectors 120 are configured to transmit the data traffic to the network or the client computing device [0043] 160-FIG.2); and 
congestion management circuitry (data traffic handlers 160a FIG.1), configured to receive, from the Tx pipeline and from the Rx pipeline, 10Congestion-Control (CC) events derived from at least some of the packets exchanged with the peer network adapter (the data traffic handler classify the received data traffic according to a latency sensitivity of the transport layer connection including the data traffic and classify data traffic being transmitted along a data path [0045-46] the data handler further determine and monitor applicable attributes, such as key performance measures, relevant for each packet or data traffic category or type. These key performance measures include packet loss, average packet delay, bandwidth-delay product, average round trip time (RTT), minimum RTT, and maximum RTT, e.g., the congestion control events [0047-48] 160-FIG.2), exchange user-programmable congestion control packets with the peer network adapter (after processing the congestion events, the data traffic handler 160 provides the data traffic to the congestion window handlers 170a for subsequent processing [0047-48] a controller block 150 uses the key performance measures and the data traffic classification information to identify values of congestion control parameters [0049-51] 150-FIG.2), and mitigate a congestion affecting one or more of the packets responsively to the CC 15events and the user-programmable congestion control packets (the congestion window handler 170a is configured to receive and process inbound data, inputs from the performance monitors 162, and values of congestion control parameters from the controller block 150 to ease congestions [0053-54] 170-FIG.2).

Regarding claim 2, Kiykioglu teaches the network adapter according to claim 1, wherein the congestion affects the packets transmitted to the peer network adapter, and wherein the congestion management 20circuitry is configured to throttle, depending on the CC events and the user-programmable congestion control packets, a transmission rate of the packets transmitted by the Tx pipeline (The adjuster 171a adjust the congestion window size of outbound packets to match the determined congestion control window, and transmit/retransmit the inbound data as outbound data via the egress data connectors 120a by dynamically increasing and decreasing [e.g., throttle] the congestion window size and transmit and retransmit timing based on custom optimization processes [0054-55] 170-FIG.2).    

Regarding claim 4, Kiykioglu teaches the network adapter according to claim 1, wherein the congestion management circuitry supports an Application Programming (the data traffic optimization system 200 may optimize operation of a standard TCP software stack running on the server with connections to networking equipment… the data traffic optimization system 200 is implemented as a set of instructions that are executable by at least one processor and dynamically increasing and decreasing the congestion window size and/or adjusting transmit and retransmit timing based on custom traffic optimization processes [0039-40] supporting a network interface card NIC [0057] FIG.5).  

Regarding claim 5, Kiykioglu teaches the network adapter according to claim 1, wherein the programmable congestion control packets have a format of Management Datagram (MAD) packets (dynamically manage congestion control within the network based on management packets [00342-35] 210-FIG.2).  

Regarding claim 6, Kiykioglu teaches the network adapter according to claim 1, wherein the 10congestion management circuitry comprises a hardware congestion-control-circuitry configured to pre-process the CC events, and a user-programmable congestion control processor configured to mitigate the congestion responsively to the pre-processed CC events (The adjuster 171a adjust the congestion window size of outbound packets to match the determined congestion control window, and transmit/retransmit the inbound data as outbound data via the egress data connectors 120a by dynamically increasing and decreasing [e.g., throttle] the congestion window size and transmit and retransmit timing based on custom optimization processes [0054-55] 170-FIG.2)    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kiykioglu et al. Publication No (US 2017/0149666 A1) in view of Crupnicoff et al. Publication No (US 2017/0093699 A1).

Regarding claim 3, Kiykioglu teaches the network adapter according to claim 1, but does not explicitly teach wherein the 25congestion affects the packets received from the peer network adapter, and wherein the congestion management circuitry is configured to generate a congestion notification based on the CC events and the user- programmable congestion control packets, and to send the 30congestion notification to the peer network adapter.
Crupnicoff teaches wherein the wherein the 25congestion affects the packets received from the peer network adapter, and wherein the congestion management circuitry is configured to generate a congestion notification based on the CC events and the user- programmable congestion control packets, and to send the 30congestion notification to the peer network adapter (Crupnicoff: a congestion notification packet (CNP) indicating a flow to be throttled is immediately queued for transmission from the receiving NIC through the network to the source computer. Upon receiving the CNP in the transmitting NIC, transmission of further packets on at least the flow indicated by the CNP from the transmitting NIC to the network is immediately throttled, and an indication of the given flow is passed from the transmitting NIC to a protocol processing software stack running on the source computer [0013-18] [0031-34] FIG.1).  
Kiykioglu by the teaching of Crupnicoff to generate a congestion notification based on the CC events and the user- programmable congestion control packets without concern of exacerbating the congestion once again (Crupnicoff: [0031-34]).

15 Regarding claim 7, the modified Kiykioglu teaches the network adapter according to claim 6, wherein the hardware congestion-control-circuitry is configured to coalesce two or more of the CC events, and to provide the coalesced CC events to the congestion control processor (Crupnicoff: transmits packets 50 in each of the send queues in queue order [0029-31] FIG.1).

Regarding claims 8-14, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations were presented from a “method” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claim 15, related to the same limitation set for hereinabove in claim 1, where the difference used is the wordings of the claim were interchanged within the claim Therefore this claim was rejected for similar reasons as stated above.

Regarding claim 16, related to the same limitation set for hereinabove in claim 8, where the difference used is the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472